977 So.2d 894 (2008)
STATE of Louisiana
v.
Donald ROBINSON.
No. 2008-KK-0223.
Supreme Court of Louisiana.
March 24, 2008.
In re Robinson, Donald;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. D, Nos. 110116; to the Court of Appeal, First Circuit, No.2007 KW 2379.
Denied.
CALOGERO, C.J., recused.
NOTICE OF RECUSAL
In accordance with La.Code Civ. Proc. art. 152(D), I provide this notice of recusal. I recuse myself in this matter because my son is associated with the law firm of Martin Regan & Associates, which is retained counsel.
New Orleans, Louisiana, this 18th day of March, 2008.
/s/Pascal F. Calogero, Jr.
Pascal F. Calogero, Jr.
Chief Justice